WASHBURN, J.
Frank Fay, owner of a piece of property contracted with the Wise Furnace Co. for installation of a furnace. While such furnace was being installed the Akron Guaranteed Mtg. Co. took a mortgage on said property.
After completion of the furnace, Fay sold the property to one Gersh, who agreed to pay the mortgage and the bill for the furnace. The furnace company had not yet filed its lien. It credited Fay with the amount of said bill and charged same to Gersh.
The hill not being paid the furnace company filed its lien according to statute within the statutory period. The Mtg. Co. contends that because Fay was credited with the amount of the claim the furnace company lost its right to perfect its lien against the property. Summit Common Pleas refused to support this contention. On appeal the court of appeals held:
1. The debt which forms the basis for a lien is not required to be the debt of a particular person.
2. It is a debt of the owner bf the property subject to the lien, and such debt is not discharged by substitution of owners.
3. The lien having been perfected in time is a valid and subsisting lien.
Decree entered accordingly.